Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant's Amendment and Remarks filed March 9, 2022.
	Claims 29, 43, 53 and 54 have been canceled.  New claims 113-123 are acknowledged.  Claims 2, 4-6, 10, 13, 27-29, 34, 44, 46 and 111 have been amended.  
Claims 2, 4-6, 10-14, 27, 28, 30-34, 41, 44, 46-48, 50, 51, 109-123 are pending in the present application and have been examined on the merits as detailed below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed March 9, 2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Applicant’s IDS filed September 8, 2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.
Specification
Applicant's updated reference to priority in the first paragraph of the Specification is acknowledged.  

Nucleotide Sequence Disclosures
In the previous Office Action mailed September 10, 2021, it was noted that the present application failed to comply with the requirements of 37 C.F.R. §1.821-1.825.  Applicant’s Amendment to the Claims and Replacement Drawing filed March 9, 2022 are acknowledged.  It is noted that with these actions, the present application and claims are now fully compliant with the sequence requirements of 37 C.F.R. §1.821-1.825.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed September 10, 2021, claims 53 and 54 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot in view of Applicant’s Amendment filed March 9, 2022 to cancel claims 53 and 54.    
In the previous Office Action mailed September 10, 2021, claims 2, 5, 6, 10-14, 27-34, 41, 43, 44, 46-48, 50, 51 and 109-112 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  This rejection is moot against claims 29 and 43 in view of Applicant’s Amendment filed March 9, 2022 to cancel these claims.  This rejection is withdrawn against the remaining claims in view of Applicant’s Amendment to the claims filed March 9, 2022 to spell out the term, atherosclerotic cardiovascular disease (ASCVD).



Claim Rejections - 35 USC § 103
In the previous Office Action mailed September 10, 2021, claims 2, 4-6, 10-14, 27, 29-34, 41, 43, 44, 46-48, 50, 51 and 109-112 were rejected under 35 U.S.C. 103 as being obvious over U.S. Publication 20160017335 A1 to (Borodovsky et al.) (hereinafter, “Borodovsky”).  This rejection is moot against claims 29 and 43 in view of Applicant’s Amendment filed March 9, 2022 to cancel these claims.  This rejection is maintained against the remaining claims for the reasons of record set forth in the previous Office Action mailed September 10, 2021.  NOTE:  New claims 113-1123 are drawn to subject matter within the scope of the rejected claims and, if present, would have been rejected in the prior Office Action.  Therefore, the instant rejection applies to new claims 113-123.


Response to Arguments
In response to this rejection, Applicants argue that the present claims have been amended and are now drawn to a method of (i) preventing a cardiovascular event; or preventing the development of atherosclerotic cardiovascular disease (ASCVD) in a human subject, the method comprising administering to the human subject a fixed dose of 275 mg to 325 mg  of an interfering ribonucleic acid (RNAi) agent, wherein the RNAi agent is a double-stranded ribonucleic acid comprising a sense strand and an antisense strand that forms a double-stranded region, the antisense strand comprising the nucleotide sequence of SEQ ID NO: 3, and the sense strands comprising the nucleotide sequence of SEQ ID NO: 4; and wherein the RNAi agent is administered in a dosing regimen that comprises a loading phase followed by a maintenance phase, wherein the loading phase comprises administering said RNAi agent as at least two of said fixed doses separated by a time interval, wherein the time interval is 60 to 120 days.
Applicants assert that the claimed methods require administering to a human subject a fixed dose of 275 mg to 325 mg of an interfering ribonucleic acid (RNAi) agent as defined within the claims.  Applicants assert that the present Examples summarizes the results of a Phase 2 clinical study of an RNAi agent as described herein, the use of the RNAi agent at certain fixed doses effectively lowered the LDL-C level as well as total cholesterol and other lipid parameters of treated patients.  Applicants submit that this effect was achieved without variability, even at infrequent administration and regardless of patients’ weight.
Applicant submit that Borodovsky fails to render the claimed methods obvious since the reference teaches administration of weight-based doses of an siRNA agent described herein (i.e., AD-60212) to non-human primates in a dosing regimen including a daily loading dose of 2 mg/kg of AD-60212 for 5 days followed by weekly dosing of 2 mg/kg for three weeks.  Applicants point the Examiner to Example 7, beginning at page 187 of Borodovsky.  Applicants submit that Borodovsky fails to teach administration of AD-60212 to human subjects at any fixed dose and therefore fails to teach or suggest each and every element required by the claimed methods.
Further, Applicants argue that there is no teaching or suggestion in Borodovsky that would provide one of ordinary skill in the art with a reasonable expectation of success that administration of the same dose (i.e., fixed dose) to every subject, regardless of their weight, would effectively, potently and durably inhibit the expression of PCSK-9 in human subjects and lower LDL-C in the presence or absence of statins as demonstrated in the working examples of the application.  Applicants submit that these surprising results could not have been predicted based on the teachings of Borodovsky.
Furthermore, Applicant submits that if it were routine optimization to arrive at the claimed methods as suggested by the Examiner, no clinical trials would be necessary to determine which dose and which dosing regimen and dose would be safe and therapeutically effective in human subjects.  Applicants further submit that even if one of ordinary skill in the art were to rely on the broad range of weight-based doses taught by Borodovsky to arrive at the fixed doses required by the claims, one of ordinary skill in the art would arrive at a calculated fixed dose of 7 mg to 700 mg or 35 mg to 3500 mg. However, one of ordinary skill in the art would not have arrived at the claimed methods that require a specific and narrow fixed dose range (i.e., 275 mg-325 mg), especially since Borodovsky does not provide any specific guidance that would have led one of ordinary skill in the art to arrive at the specific range given the broad ranges of weight-based dosages disclosed therein.
Based on the foregoing, Applicants argue that it is clear that Borodovsky fails to teach or suggest the claimed invention, and, further, fails to provide any motivation or a reasonable expectation of success to one of ordinary skill in the art to arrive at the claimed invention. Moreover, the advantageous properties of the claimed RNAi agents further evidence the inventiveness of the claimed invention. Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection of the claims.
Applicant’s arguments have been fully considered, but are not found persuasive because while it is agreed that Borodovsky teaches administration of weight-based doses of siRNA agent, AD-60212, the reference also teaches that during the course of routine experimentation and optimization, a fixed dose of AD-602012 was administered to subjects.  For example, the attached § 1.132 Declaration of Dr. Kevin Fitzgerald was submitted and made of record during prosecution of the Borodovsky application.  In the Declaration, optimization studies were done in which a single dose of AD-60212 was administered at 200 mg, 300 mg, or 500 mg doses and PCSK9 expression was inhibited (Figure 5) and LDL-C levels were lowered (Figure 6).  
Furthermore, it should be noted that before the effective filing date of the claimed invention, it was routine to administer a 300 mg fixed dose of AD-60212 (also known as PCSK9si) to human subjects.  For example, The Medicines Company (October 6, 2016) taught: 
In a previous, single-ascending dose study, PCSK9si was associated with maximal PCSK9 knockdown of 88.7 percent with mean maximum knockdown of up to 82.3 ± 2.0 percent and maximal LDL-C reduction of 78.1 percent with mean maximum lowering of up to 59.3 ± 5.0 percent. At Day 180, a single dose of PCSK9si was associated with an up to 53 percent reduction in LDL-C, with a least squares mean percent lowering of 47.0 percent in the 300 mg dose cohort.

	Therefore, it is the Examiner’s position that using the teachings and suggestions of Borodovsky as evidenced by the § 1.132 Declaration of Dr. Kevin Fitzgerald or The Medicines Company (October 6, 2016), the skilled artisan, using no more than routine experimentation during the course of optimization, would arrive at a fixed dose of 275 mg to 325 mg as recited and required by the present claims.  
Furthermore, Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
Regarding unexpected or surprising results, to show unexpected results, an Applicant must provide a side-by-side comparison of the claimed invention with the closest prior art and explain why the results would have been unexpected by one of ordinary skill in the art.  Applicant is reminded that declarations can aid in overcoming the Examiner’s prima facie case for obviousness; however, to be effective a declaration should provide objective evidence or point to where in the Specification data is presented that shows the results obtained using the claimed composition are unexpectedly better than those obtained with the compositions of the closest prior art.  
Applicant has not done any comparison of the claimed invention with the closest prior art, particularly in view of the teachings of Borodovsky and the evidence of the accompanying § 1.132 Declaration of Dr. Kevin Fitzgerald (dated April 26, 2018) along with The Medicines Company (October 6, 2016) teachings.  Borodovsky is considered as the closest prior art because it is directed to the same problem of preventing a cardiovascular event or preventing the development of ASCVD in a human subject and discloses the common structural features (e.g. RNAi agents) of the present claims.  The application does not compare AD-60212 of Borodovsky in view of the teachings and suggestions of the § 1.132 Declaration of Dr. Kevin Fitzgerald along with The Medicines Company (October 6, 2016) with the claimed methods of preventing a cardiovascular event or preventing the development of ASCVD in a human subject of the instantly claimed invention and explain why the results obtained from the present methods would have been unexpected by one of ordinary skill in the art.
Furthermore, the present invention appears to have done exactly as taught and suggested by the prior art – administer to a human subject a fixed dose of 275 mg to 325 mg of interfering ribonucleic acid (RNAi) agent, AD-60212, wherein the RNAi agent is administered in a dosing regimen that comprises a loading phase followed by a maintenance phase, wherein the loading phase comprises administering said RNAi agent as at least two of said fixed doses separated by a time interval, wherein the time interval is 60 to 120 days. 
Regarding new claims 113-123, Borodovsky teach the double stranded RNAi agents of their invention are administered subcutaneously (claims 113 and 123).  
Borodovsky teaches and suggests administration of the RNAi agent that comprises a loading phase followed by a maintenance phase, wherein the loading phase comprises administering the RNAi agent as at least two doses separated by a time interval, wherein the time interval is 60 to 120 days.  Furthermore, it is the Examiner’s position that given the disclosures of Borodovsky and using only routine experimentation and optimization, a person of ordinary skill in the art would be lead to administer an RNAi agent comprising a loading phase followed by a maintenance phase, wherein the loading phase comprises administering the RNAi agent as at least two doses separated by a time interval, wherein the time interval is 60 to 120 days as presently claimed. (Claim 114).
The Examiner is interpreting Borodovsky’s method of treating or preventing hypercholesterolemia to be equivalent to preventing the development of ASCVD in a subject (claim 115).
Regarding claims 116-120, based on Borodovsky and the evidence of the § 1.132 Declaration of Dr. Kevin Fitzgerald along with The Medicines Company (October 6, 2016), a fixed dose of 300 mg is obvious and administration of two fixed doses separated by time intervals are obvious options/variations that a person of skill in the art would perform during the course of routine experimentation and optimization.  Applicant is reminded that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 105 USPQ 233.  
Borodovsky teach that RNAi agents of their invention comprise a sense strand which is conjugated to at least one ligand, wherein the ligand is one or more GalNAc derivatives (claim 121).
Borodovsky teach that RNAi agents of their invention comprise the nucleotide sequence of 5'-csusagacCfuGfudTuugcuuuugu-3' and the antisense strand comprises the nucleotide sequence of 5'-asCfsaAfAfAfgCfaAfaAfcAfgGfuCfuagsasa-3', wherein A, C, G, and U are ribose A, C, G or U; a, c, g, and u are 2'-O-methyl (2'-OMe) A, C, G, or U; Af, Cf, Gf and Uf are 2'-fluoro A, C, G or U; and s is a phosphorothioate linkage.  See SEQ ID NO:1665 and SEQ ID NO: 1666 of Borodovsky.  (Claim 122).
Therefore, it is maintained that the invention would have been prima facie obvious before the effective filing date of the claimed invention.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

******
In the previous Office Action mailed September 10, 2021, claims 2 and 28 were rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 20160017335 A1 to (Borodovsky et al.) (hereinafter, “Borodovsky”) in view of Robinson, J.G. (J Manag Care Pharm. 2013 Vol. 19(2):139-149).  This rejection is maintained for the reasons of record set forth in the previous Office Action mailed September 10, 2021.  


Response to Arguments
In response to this rejection, Applicants argue Robinson is cited for its disclosure that “subjects who have homozygous familial hypercholesterolemia are at high risk of developing coronary heart disease and require additional lowering of low-density lipoprotein cholesterol”, however, as explained above, the claims are not obvious over Borodovsky.  Applicants submit that Robinson does not cure all the deficiencies of Borodovsky and therefore, the claims are not obvious over Borodovsky in view of Robinson.  Accordingly, Applicant respectfully requests reconsideration and withdrawal of this rejection of the claims.
This argument has been fully considered by the Examiner, but is not found persuasive because as discussed supra, Borodovsky teaches that during the course of routine experimentation and optimization, a fixed dose of AD-602012 was administered to human subjects.  See the attached § 1.132 Declaration of Dr. Kevin Fitzgerald.
Furthermore, before the effective filing date of the claimed invention, it was routine to administer a 300 mg fixed dose of AD-60212 (also known as PCSK9si) to human subjects.  See The Medicines Company (October 6, 2016).  
Therefore, it is maintained that the invention would have been prima facie obvious before the effective filing date of the claimed invention.
In view of the foregoing, when all the evidence is considered, the totality of the rebuttal evidence of non-obviousness fails to outweigh the evidence of obviousness made of record.  Thus, it is maintained that the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635